Title: To James Madison from Samuel Vail, 15 February 1802 (Abstract)
From: Vail, Samuel
To: Madison, James


15 February 1802, Louisville. “I received this day a Circular from the Department of State direct to the Editor of the Republican Trumpet. Altho’ that is not the title of my Gazette, as there is no other printed in this Town I presume it was intended for me. I therefore take the liberty to inform you that I am willing to accept your proposals and shall publish the inclosed Law in my next paper & forward it to your department.
“I could wish to know if I am to expect copies of the Laws as they ⟨are⟩ passed from the Department of State, or to procure them thro’ the medium of other Newspapers.”
